Exhibit 10.44

MEMC ELECTRONIC MATERIALS, INC.

2006 STOCK OPTION GRANT AGREEMENT

2001 Equity Incentive Plan

Performance-Based Vesting Option

for Nabeel Gareeb

THIS AGREEMENT (the “Agreement”) is made as of the 25th day of October 2006,
between MEMC Electronic Materials, Inc. (the “Company”) and Nabeel Gareeb (the
“Participant”).

WHEREAS, the Company wishes to promote the interests of the Company and its
shareholders by providing the Participant with an appropriate incentive to
encourage him to continue in the employ of the Company and to improve the growth
and profitability of the Company;

WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 2001 Equity Incentive Plan (the “Plan”) for the purpose of providing the
Company’s key employees and others with such incentives; and

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (the “Performance Option”) with respect to one
million (1,000,000) shares of Common Stock of the Company.

2. Grant Date. The Grant Date of the Performance Option hereby granted is
October 25, 2006.

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the Committee, shall govern.
All capitalized terms used herein shall have the meaning given to such terms in
the Plan.

4. Exercise Price. The exercise price of each share underlying the Performance
Option hereby granted is $37.01, which is the Fair Market Value on the Grant
Date.

5. Vesting Date. (a) The Performance Option shall become fully vested and
exercisable, if at all, on the fourth anniversary of the Grant Date (the “Final
Vesting Date”), provided that the Growth Rate of the Common Stock (as
hereinafter defined) exceeds by more than five percentage points the compound
annual growth rate (“CAGR”) of Standard & Poor’s S&P 500



--------------------------------------------------------------------------------

index (the “S&P 500”) during the period beginning on the Grant Date and ending
on the Final Vesting Date, and provided further that the Participant remains
actively Employed as of the Final Vesting Date. For purposes of this Section 5,
the “Growth Rate” of the Common Stock shall equal the amount (if any) by which
(i) the average Fair Market Value of a share of the Common Stock during the
ninety-day period immediately preceding the Final Vesting Date (the “Ending
Value”), exceeds (ii) the average Fair Market Value of a share of the Common
Stock during the ninety-day period immediately preceding the Grant Date (the
“Initial Value”), expressed as a percentage of the Initial Value. For example,
if the CAGR of the S&P 500 during the period between the Grant Date and the
Final Vesting Date is 10% and the Ending Value of the Common Stock is 15% higher
than the Initial Value of the Common Stock, the Performance Option would fully
vest on the Final Vesting Date; however, if the CAGR of the S&P 500 during such
period is 2% and the Ending Value of the Common Stock represents only a 6%
increase over the Initial Value, the Performance Option would not vest and would
expire as of the Final Vesting Date. The determination of whether the
performance criteria described in this Section 5 have been met shall be made in
the good faith determination of the Board.

(b) Notwithstanding the foregoing, the Performance Option shall become vested
and exercisable on the third anniversary of the Grant Date (the “Early Vesting
Date”) with respect to 400,000 shares underlying the Performance Option,
provided that the growth rate of the Common Stock exceeds by more than five
percentage points the CAGR of the S&P 500 during the period beginning on the
Grant Date and ending on the Early Vesting Date, and provided further that the
Participant remains actively Employed as of the Early Vesting Date. For purposes
of the preceding sentence, the growth rate of the Common Stock shall equal the
Growth Rate as defined in Section 5(a) above, except that the Ending Value shall
equal the average Fair Market Value of a share of the Common Stock during the
ninety-day period immediately preceding the Early Vesting Date.

(c) Notwithstanding the foregoing, in the event of a termination of
Participant’s Employment by the Company without Cause (as defined in the
Employment Agreement entered into as of the date hereof between the Participant
and the Company (the “Employment Agreement”)) or by the Participant for Good
Reason (as defined in the Employment Agreement) on or after the first
anniversary of the Grant Date and prior to the Final Vesting Date, the
Performance Option shall become vested and exercisable immediately as of the
effective date of such termination (or, if later, the date on which the Board
reasonably determines whether the performance criterion has been met) with
respect to 250,000 shares underlying the Performance Option, provided that the
growth rate of the Common Stock exceeds by more than five percentage points the
CAGR of the S&P 500 during the period beginning on the Grant Date and ending on
the effective date of the termination of Participant’s Employment. For purposes
of the preceding sentence, the growth rate of the Common Stock shall equal the
Growth Rate as defined in Section 5(a) above, except that the Ending Value shall
equal the average Fair Market Value of a share of the Common Stock during the
ninety-day period immediately preceding the date of the termination of
Participant’s Employment.

(d) Notwithstanding the foregoing, if (i) a Change in Control occurs prior to
the Final Vesting Date and (ii) the growth rate of the Common Stock exceeds by
more than five percentage points the CAGR of the S&P 500 during the period
beginning on the Grant Date and

 

2



--------------------------------------------------------------------------------

ending on the effective date of the Change in Control, then the Performance
Option shall become fully vested and exercisable on the effective date of the
Change in Control. For purposes of the preceding sentence, the growth rate of
the Common Stock shall equal the Growth Rate as defined in Section 5(a) above,
except that the Ending Value shall equal the consideration per share of Common
Stock received by the Company’s shareholders in connection with the Change in
Control.

(e) Notwithstanding the foregoing, in the event of a termination of
Participant’s Employment prior to the Final Vesting Date due to Participant’s
death or Disability, the Performance Option shall become vested and exercisable,
if at all, as described in this Section 5(e), provided that the growth rate of
the Common Stock exceeds by more than five percentage points the CAGR of the S&P
500 during the period beginning on the Grant Date and ending on the effective
date of the termination of Participant’s Employment. For purposes of the
preceding sentence, the growth rate of the Common Stock shall equal the Growth
Rate as defined in Section 5(a) above, except that the Ending Value shall equal
the average Fair Market Value of a share of the Common Stock during the
ninety-day period immediately preceding the date of the termination of
Participant’s Employment. In the event the performance criterion described in
this Section 5(e) is met, the Performance Option shall become vested and
exercisable on the effective date of the termination of Employment (or, if
later, the date on which the Board reasonably determines whether the performance
criterion has been met) with respect to the number of shares of Common Stock
underlying the Performance Option equal to the product of (i) the number of
shares with respect to which the Performance Option remains unvested as of the
effective date of such termination and (ii) a fraction, the numerator of which
is equal to the number of calendar days from the Grant Date through the
effective date of such termination and the denominator of which is one thousand
four hundred sixty (1,460), as determined by the Board in good faith.

6. Expiration Date. Subject to the provisions of the Plan, with respect to the
Performance Option or any portion thereof which has not become exercisable, the
Performance Option shall expire on the earlier of the fourth anniversary of the
Grant Date and the date the Participant’s Employment is terminated for any
reason (or, pursuant to Sections 5(c) or 5(e) above, on such later date on which
the Board determines whether the applicable performance criterion has been met),
and with respect to the Performance Option or any portion thereof which has
become exercisable, the Performance Option shall expire on the earlier of:
(i) the commencement of business on the date the Participant’s Employment is
terminated for Cause; (ii) 90 days after the date the Participant’s Employment
is terminated for any reason other than Cause, death, Disability or Retirement
(or, pursuant to Section 5(c) above, on such later date on which the Board
determines whether the applicable performance criterion has been met); (iii) one
year after the date the Participant’s Employment is terminated by reason of the
Participant’s death, Disability or Retirement, provided, however, that if during
such one year period following the termination of the Participant’s Employment
by reason of Disability or Retirement the Participant dies, the Participant’s
legal representative or beneficiary may exercise the Participant’s Performance
Option, or any portion thereof which has become exercisable on the date the
Participant’s Employment is terminated, for a period of one year from the date
of the Participant’s death; or (iv) the seventh anniversary of the Grant Date.

 

3



--------------------------------------------------------------------------------

7. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

8. Limitation on Transfer. During the lifetime of the Participant, the
Performance Option shall be exercisable only by the Participant. The Performance
Option shall not be assignable or transferable other than by will or by the laws
of descent and distribution. Notwithstanding the foregoing, the Participant may
request authorization from the Committee to assign his rights with respect to
the Performance Option granted herein to a trust or custodianship, the
beneficiaries of which may include only the Participant, the Participant’s
immediate family or the Participant’s lineal descendants (by blood or adoption),
and, if the Committee grants such authorization, the Participant may assign his
rights accordingly. In the event of any such assignment, such trust or
custodianship shall be subject to all the restrictions, obligations, and
responsibilities as apply to the Participant under the Plan and this Stock
Option Grant Agreement and shall be entitled to all the rights of the
Participant under the Plan.

9. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the provisions governing conflict of laws.

11. Participant Acknowledgment. The Participant acknowledges receipt of a copy
of the Plan, and acknowledges that all decisions, determinations and
interpretations of the Committee in respect of the Plan, this Agreement and the
Performance Option shall be final and conclusive.

(Signature page follows)

 

4



--------------------------------------------------------------------------------

MEMC ELECTRONIC MATERIALS, INC. By:  

/s/ John Marren

Name:   John Marren Title:   Chairman of the Board

/s/ Nabeel Gareeb

Name:   Nabeel Gareeb

 

5